The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 07/18/2022, is acknowledged. Applicant's amendment of claims 1 and 11 filed in “Claims” filed on 07/18/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-14 pending for prosecution.
Reason for Allowances
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-14, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yang et al. (US 10134981 B1; hereinafter Yang) 
Horng et al. (US 20130175644 A1; hereinafter Horng) 
Childress et al. (US 20030231437 A1; hereinafter Childress) 
Jan et al. (US 20190109277 A1; hereinafter Jan) 
Zhu et al. (US 20140210021 A1; hereinafter Zhu) 
Horng et al. (US 20090256220 A1; hereinafter Horng ‘220) 
Prior Art Yang teaches a magnetic tunnel junction (MTJ) that avoids electrical shorts and has improved data retention is disclosed. An uppermost capping layer has a first sidewall that is coplanar with an interface between outer oxidized portions and a center ferromagnetic portion of a free layer (FL) that has a FL width (FLW). A dielectric spacer is formed on the first sidewall and oxidized outer FL portions. The pinned layer (PL) has a width (PLW) substantially greater than FLW, and a second sidewall thereon is formed by a self-aligned etch using the dielectric spacer and capping layer as an etch mask. A sidewall layer may be formed on the second sidewall and dielectric spacer ([Abstract]), wherein (Fig. 1+; C5 L41+) a first stack of layers comprising an optional seed layer, a pinned layer, and a tunnel barrier layer that are sequentially formed on a substrate, and having a first width that is determined by a first sidewall which is aligned substantially orthogonal to a top surface of the substrate; a second stack of layers comprising: a free layer (FL) formed on the tunnel barrier layer wherein the FL has a ferromagnetic center portion, and oxidized outer portions that each form an interface with the center FL portion; and a capping layer above the center FL portion wherein the center FL portion and capping layer have a free layer width (FLW) where FLW is less than the first width, and the capping layer has a second sidewall which is coplanar with the interface; and a dielectric spacer that adjoins the second sidewall and contacts a top surface of the oxidized outer FL portions, and wherein the dielectric spacer has an outer surface that forms a third sidewall with an outer surface of the oxidized outer FL portion, and the dielectric spacer has increasing width with increasing distance from a top surface of the capping layer. But, Prior Art Yang does not expressly teach a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device (claim 1).
Prior Art Horng teaches a spin transfer torque (STT-RAM) MTJ device with a composite tunnel barrier comprised of a CoMgO layer that contacts a pinned layer and a MgO layer which contacts a free layer. A CoMg layer with a Co content between 20 and 40 atomic % is deposited on the pinned layer and is then oxidized to produce Co nanoconstrictions within a MgO insulator matrix ([Abstract]), wherein (Fig. 2+; [0025 a seed layer formed on the bottom electrode; (b) an anti-ferromagnetic (AFM) layer contacting a top surface of the seed layer; (c) a pinned layer on the seed layer; (d) a composite tunnel barrier layer having a CoMgO layer which has Co nanoconstrictions formed in a MgO matrix, the CoMgO layer contacts the pinned layer, and a MgO layer which forms an interface with an overlying free layer; (e) the free layer; and (f) a cap layer to give a seed layer/AFM layer/pinned layer/tunnel barrier layer/free layer/cap layer configuration. But, Prior Art Horng does not expressly teach a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device (claim 1).
Prior Art Childress teaches a current-perpendicular-to the-plane (CPP) magnetoresistive device has two ferromagnetic layers separated by a nonmagnetic spacer layer with the free ferromagnetic layer having a central region of ferromagnetic material and nonmagnetic side regions formed of one or more oxides of the ferromagnetic material ([Abstract]), wherein (Fig. 2+; [0011+]) a substrate; a pinned ferromagnetic layer on the substrate and having a width in a first dimension in the plane of the pinned layer and a magnetization direction oriented in a preferred direction and substantially prevented from rotation in the presence of an applied magnetic field in the range of interest; an insulating tunnel barrier layer on the pinned layer; a free ferromagnetic layer on the tunnel barrier layer and having a width defined by side edges and less than the width of the pinned layer, the free layer having a magnetization direction substantially free to rotate in the presence of an applied magnetic field in the range of interest; and a nonmagnetic side region located on the tunnel barrier layer on each side of and adjacent to the side edges of the free layer, each side region being formed of one or more oxides of the same ferromagnetic material present in the free layer. But, Prior Art Childress does not expressly teach a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device (claim 1).
Prior Art Jan teaches a magnetic tunnel junction (MTJ) comprised of a free layer that interfaces with a tunnel barrier layer and a Hk enhancing layer that is a metal oxide, and in particular to reducing the Hk enhancing layer resistance and minimizing diffusion of oxygen from the metal oxide/free layer interface to provide high perpendicular magnetic anisotropy (PMA) in the free layer that enables thermal stability in the memory device for process temperatures up to 400° C ([0002]), wherein (Fig. 2+; [0018+]) (a) a tunnel barrier layer that is a first metal oxide layer formed between a pinned layer and a free layer wherein the tunnel barrier layer has a first interface with the free layer that generates interfacial perpendicular magnetic anisotropy (PMA) in the free layer; (b) a second metal oxide layer that forms a second interface with the free layer at a side thereof that is opposite with respect to the first interface, and generates interfacial PMA in the free layer, and wherein the second metal oxide layer has a non-stoichiometric oxidation composition and a lattice structure comprised of metal cations, and wherein a plurality of lattice sites, that would be occupied with oxygen anions in a stoichiometric oxidation composition, are occupied with a dopant that is one of N, S, Se, P, C, Te, As, Sb, or Bi thereby lowering a resistance x area (RA) product in the second metal oxide layer; and (c) the free layer that has a magnetization in a perpendicular-to-plane direction. But, Prior Art Jan does not expressly teach a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device (claim 1).
Prior Art Zhu teaches an in-process magnetic layer having an in-process area dimension is formed with a chemically damaged region at a periphery ([Abstract]), wherein (Fig. 1+; [0020+]) a multi-layer structure including a substrate, a pinned ferromagnetic layer above the substrate, a tunnel barrier layer above the pinned ferromagnetic layer, and a ferromagnetic free layer above the tunnel barrier layer; step of etching the multi-layer structure to form a pillar, the pillar including an in-process ferromagnetic layer having a portion of the ferromagnetic free layer, wherein the in-process ferromagnetic layer includes a ferromagnetic main region and a chemically damaged peripheral region surrounding the ferromagnetic main region, wherein the chemically damaged peripheral region is weak ferromagnetic; and step of transforming at least a portion of the chemically damaged peripheral region to a chemically modified peripheral portion, wherein the chemically modified peripheral portion is ferromagnetic dead. But, Prior Art Zhu does not expressly teach a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device (claim 1).
Prior Art Horng ‘220 teaches a high performance Magnetic Tunneling Junction (MTJ) element and a method for making the same, and in particular, to a spin transfer (Spin-RAM) device that achieves low switching current and high dR/R by incorporating a CoFe fixed layer having large shape anisotropy with a free layer having a nanocurrent channel FeSiO layer, and a thin Ru capping layer ([0002]), wherein (Fig. 2A; [0065+]) (a) a first stack of layers with sidewalls formed on a bottom electrode and having a thickness in a direction perpendicular to said bottom electrode and a first shape with a first area in a plane orthogonal to said thickness direction, comprising; (1) a seed layer on the bottom electrode; (2) a composite reference magnetic layer formed on the seed layer and comprised of at least one magnetic layer and an insertion layer that induces a high damping constant in said at least one magnetic layer, and wherein the at least one magnetic layer with a high damping constant is a reference layer in a "self-pinned" state with a first thickness and a magnetization direction along an easy axis direction in a plane orthogonal to said thickness direction; and (3) a tunnel barrier layer on the "self-pinned" reference magnetic layer (b) a second stack of layers with sidewalls formed on the first stack of layers and having a thickness in a direction perpendicular to said bottom electrode and a second shape with a second area substantially less than the first area in a plane orthogonal to said thickness direction; comprising (1) a composite free layer having a FM1/NCC/FM2 configuration wherein NCC is a nanocurrent channel layer comprised of R(Si) grains formed in an oxide or nitride insulator matrix and R is Fe, Ni, Co, or B, and the FM1 and FM2 layers are magnetic layers having a low damping constant and a combined thickness substantially less than the first thickness of the reference layer; (2) a Ru capping layer on the composite free layer; and (3) a hard mask formed on the capping layer. But, Prior Art Horng ‘220 does not expressly teach a reference layer, a tunnel barrier layer and a free layer stacked from the bottom electrode to the top electrode, wherein the free layer comprises a first ferromagnetic layer, a spacer and a second ferromagnetic layer, wherein the 10spacer is sandwiched by the first ferromagnetic layer and the second ferromagnetic layer, wherein the spacer comprises oxidized spacer sidewall parts, the first ferromagnetic layer comprises first oxidized sidewall parts, and the second ferromagnetic layer comprises second oxidized sidewall parts, wherein outer sidewalls of the first oxidized sidewall parts, the 15oxidized spacer sidewall parts and the second oxidized sidewall parts are parallel to a height direction of the MTJ device (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898